Opinion issued July 16, 2009












In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-08-00245-CR
____________

FEDERICO ROLAND GARZA, JR., Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from County Criminal Court at Law No. 3
Harris County, Texas
Trial Court Cause No. 1431698



MEMORANDUM  OPINION

	Appellant, Federico Roland Garza, Jr., was convicted by a jury of the offense
of cruelly to animals and sentenced to 180 days probated for 18 months.  Appellant
filed a timely notice of appeal.  Appellant was released on bond pending appeal.  
	The clerk's record was filed on April 15, 2008.  Subsequently, the court
reporter, Clarisa Ramirez, informed this Court that appellant had not made
arrangements to pay for the reporter's record.  Therefore, we abated the appeal and
remanded the case to the trial court for a hearing.  See Tex. R. App. P. 38.8(b). Our
order of abatement directed the trial court to determine whether appellant wished to
prosecute his appeal or whether he  had abandoned his appeal.  The case was set for
a hearing on June 1, 2009.  The record of those proceedings has been filed in this
Court.  Accordingly, we order the appeal reinstated.
	 Appellant did not appear at the hearing and the trial judge found that "Mr.
Garza has no intention of prosecuting this appeal."  In addition, the trial court has
filed with this Court written findings of fact and conclusions of law that state:
		On June 1, 2009, the trial court called the case.  The State
of Texas appeared by an Assistant Harris County District
Attorney.  Although notified in writing sent to his last
known address of the date, time and location of the
hearing, the appellant, did not appear.

		Appellant, represented by counsel, was found guilty of
cruelty to animals and granted community supervision.

		Appellant filed a notice of appeal on the last permitted
[date] for such filing by the rules of appellate procedure. 
At the time he advised the court he would be hiring
attorney David Cunningham to represent him on appeal.
		 Appellant's trial counsel, Mr. Chris Downey, informed the
court that he understood Mr. Cunningham would be
counsel on appeal.

		Mr. Cunningham has never contacted the court, or
otherwise associated himself with this case.

		Appellant has never contacted the official court reporter to
determine the cost of the reporter's record.

		Appellant has never contacted the court to request an
indigency hearing for purposes of appointment of counsel
or a reporter's record.

		The trial court concludes that appellant has abandoned his
appeal.  The trial court recommends that he Court of
Appeals dismiss the appeal.

	 As of this date, no reporter's record or brief has been filed in this Court.  The
Rules of Appellate Procedure, provide that we may consider an appeal without briefs
if the trial court has found that the appellant no longer desires to prosecute the appeal.
 See Tex. R. App. P. 38.8(b)(4).  We hold, based on the evidence presented at the
abatement hearing and the trial court's oral and written findings, that appellant has
the trial court or this Court informed of his whereabouts, and that appellant no longer
desires to prosecute the appeal.  Accordingly, we consider this appeal without briefs.
	There is nothing but the Clerk's record presented for review.  We have
reviewed the record for fundamental error and find none.  See Carroll v. State, 75
S.W.3d 633, 634 (Tex. App.--Waco 2002, no pet.); Ashcraft v. State, 802 S.W.2d
905, 906 (Tex. App.--Fort Worth 1991, no pet.); Meza v. State, 742 S.W.2d 708,
708-09 (Tex. App.--Corpus Christi 1987, no pet.).
	We affirm the judgment of the trial court.
PER CURIAM
Panel consists of Justices Jennings, Alcala and Higley.
Do not publish.  Tex. R. App. P. 47.2.(b).